Title: Joseph Palmer to John Adams, 16 June 1784
From: Palmer, Joseph
To: Adams, John


        
          Dear Sir
          Germantown, 16th June 1784.
        
        I heartily give you joy of your meeting your Mrs Adams & her amiable Daughter, as you will receive them before you See this— They are to Sail from Boston about 3 or 4 days hence. We Sincerely mourn our loss in their departure, & as Sincerely rejoice at the foreseen happy meeting of Such dear Friends after Such a long absence— may you all return in Safety, & bless your native Country, after having render’d her the most essential Services abroad. I thank you for your exertions for the public good, & hope you will receive more Substantial proofs of the peoples gratitude, than Patriots usually receive.
        The embarrassmt of my private affairs, & having no concern in public business, has long prevented my writing to you; but as my own affairs begin to wear a better face, I hope to feel that freedom that is necessary for epistolary conversation.
        I have a prospect of carrying on, once more, the SpCe Candle Manufr; but it has been greatly impeded by the uncertainty of a Market for the oil. £18 Stg: per Ton, duty, on its importation into G B, is a prohibition. Shall Britain Say, whether we Shall have a Whale fishery, or not?! They will doubtless do all in their power to prevent our growth in the Maratime way: But will they Sacrifice their Manufrs to obtain that end? But Supposing they will run that risque; will not France, or Holland readily Supply us with Goods, & receive Oil in payment, at as good a price as G B used to give? It is of great national concern, that we encourage our fisheries; in this point of view, I have mention’d the matter, & Shou’d be honor’d by a reply.
        Large quantities of SpCe Candles used to be Ship’d from hence to Holld; & I suppose the demand will rather increase, than diminish, as they are now freely admitted into the Romish Chhs. Upon this ground, I think it probable, that Some great Mercht there, might be willing to Supply 8 or 10 m̃ £ Stg, in Goods, to receive Oil

& Candles, principally, if not wholly, in payment. I Shou’d be willing to enter into a contract of this kind, upon a fair bottom. With our Works, & Sufficient Stock, may be annually turn’d out, about 50 m̃ lb of Candles & 100 Tons Oil. If one of your Secretaries be desired to inquire into this matter, & reply, it will greatly oblige / Dear Sir, Your Sincere Frd & hble Servt:
        
          J: Palmer
        
        
          P.S. My Son has hired a Store in Boston, & is going into the Com̃: way, & wou’d be glad of Consignmts.—
        
        
          
            18th. a Second PS.
          
          Since the foregoing, I have revolved a matter in my mind, which being attended with great delicacy, I found myself under some diffeculty in determining, whether friendship oblig’d me to Speak of it, or not; but knowing the candour of those most nearly concerned, I Shall venture to say, that it is commonly Spoken of, that Mr Tyler pays his addresses to Your very Amiable Daughter; & appearances countenance the report: neither of the parties, nor Mrs Adams, have said a word to me about the affair; but I tho’t it proper to say what I know of my very good friend Tyler. Previous to his coming to Braintree, I knew not any thing of him, but ’tis said that he scattered some wild Oats; be this as it may, since he came hither, his conduct, so far as I know, has been unexceptionable, & he is generally respected, & has, I believe, his full Share of business. As to his circumstances in life, I know nothing, only that he has purchased Mr Borland’s farm here, about 100 Acres, for about £1000. In my embarrassments, he has been exceeding friendly, which lies me under great obligations, & perhaps has prejudiced me in his favor. But in this delicate matter, I did not think it my duty to intrude advice; only to represent matters of fact, which I have truly done; & I trust that you will excuse one who is always your reel friend—
          
            J: Palmer
          
        
      